904 F.2d 709
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Carlos Arnaz WILLIAMS, Plaintiff-Appellant,Raymond Gray;  Darryl Smith;  Michael Davis;  Lamont Tatum;Raymond Thomas;  Alexander Gardner, Plaintiffs,v.Robert BROWN, Jr., Director, Michigan Department ofCorrections;  Martin Makel, Warden, Dunes CorrectionalFacility;  Ray Taminga, Deputy Warden;  John Cason;  JanniePrice;  Ray Mascarro;  Betty J. Jones, Defendants-Appellees.
No. 89-2303.
United States Court of Appeals, Sixth Circuit.
June 6, 1990.

Before NATHANIEL R. JONES and RYAN, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Carlos Arnaz Williams, a pro se Michigan prisoner, appeals from the district court's order dismissing this civil rights action filed pursuant to 42 U.S.C. Sec. 1983.


3
At the time of suit, plaintiffs, who are members of the Melanic (Islamic) Religious Organization, were inmates at the Dunes Correctional Facility (DCF) in Holland, Michigan.  Seeking monetary, declaratory and injunctive relief, plaintiffs sued defendants, various officials on the DCF staff, alleging that defendants interfered with plaintiffs' exercise of their religious beliefs and arbitrarily discriminated against the Melanic faith.  Plaintiffs alleged that they were afforded fewer or more restricted opportunities to exercise their religious faith than other religious groups at DCF.


4
After a review of the record and pleadings, the district court, in a series of orders, granted summary judgment in favor of defendants.  Williams has filed a timely appeal, challenging the district court's action.  In addition, Williams has also filed motions for the appointment of counsel and to expedite the appeal.


5
Upon review, we affirm the district court's judgment for the reasons stated by the district court in its orders.


6
The district court properly granted summary judgment in favor of defendants because it found based upon the pleadings, answers, affidavits, and other evidence on file, that there was no genuine issue as to any material fact and that defendants were entitled to judgment as a matter of law.   Canderm Pharmacal, Ltd. v. Elder Pharmaceuticals, Inc., 862 F.2d 597, 601 (6th Cir.1988).


7
Accordingly, the motions for the appointment of counsel and to expedite are hereby denied;  and the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.